ORDER
On April 17,1984, the Court ordered the Respondent to pay into the Office of the Probate Judge for Lexington County, within thirty (30) days, the sum of Eighteen Thousand and No/100 ($18,000.00) Dollars as approximately the amount of attorney fees alleged to have been wrongfully collected incident to the handling of a tort claim and the collection of insurance policies from Mrs. Barbara Land. The Respondent failed to fully comply with the Court’s Order of April 17,1984, although he did pay the sum of Four Thousand Six Hundred and No/100 ($4,600.00) Dollars into the Probate Court on or about June 4, 1984. On June 5, 1984, the Court found the Respondent in contempt of Court and placed him in the Richland County Jail for a term of six (6) months or until he purged himself of all matters involved.
The matter is now before the Court upon the request of the Respondent that the Court suspend the jail term to allow the Respondent time to purge himself of the contempt. The Respondent, Frederick T. Hopkins, Jr., has tendered his consent to disbarment in accordance with Section 27 of the Rule on Disciplinary Procedure. He further agrees to pay immediately by certified check the sum of Five Thousand and No/100 ($5,000.00) Dollars to the Probate Judge of Lexington County in accordance with the Court’s Order of April 17,1984, with the remaining balance of Eight Thousand Four Hundred and No/100 ($8,400.00) Dollars to be paid within sixty (60) days of the date of this Order. The Respondent’s wife, Cheryl Turner Hopkins, an attorney, also has agreed to be obligated for this debt, both jointly and severally, with the Respondent. The Respondent further agrees that he will complete within fifteen (15) days from the date of this Order, the Affidavit required by Section 30C of the Rule on Disciplinary Procedure, and will, within fifteen (15) days, pay to Court Reporter Karen Johnson the sum of Two Hundred Eighty-seven and No/100 ($287.00) Dollars for the transcript ordered by him in the case of State v. Winston N. Johnson.
*131The Respondent’s proposal has been reviewed, and
IT IS ORDERED that the consent to disbarment of Frederick T. Hopkins, Jr., be, and hereby is, accepted. He will, within ten (10) days from the date of this Order, deliver to the Clerk of this Court his license to practice law in the State of South Carolina and his name shall be irrevocably stricken from the rolls of attorneys.
IT IS FURTHER ORDERED that the Respondent’s sentence of six (6) months is suspended upon condition that he comply with the terms of this Order. If the Respondent fails to comply with the terms of this Order within the time period provided, he shall be recommitted to the Richland County Jail for the completion of his term of imprisonment. The Sheriff of Richland County is hereby directed to release the Respondent until further Order of the Court.
IT IS FURTHER ORDERED that the Respondent shall not leave the State of South Carolina until such time as all the terms of this Order have been fully complied with.
AND IT IS SO ORDERED.